Case: 20-10856      Document: 00515783932         Page: 1     Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2021
                                  No. 20-10856                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Frederick Banks,

                                                            Petitioner—Appellant,

                                       versus

   Jody R. Upton; FMC Carswell; Central Intelligence
   Agency,

                                                         Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-801


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Frederick Banks, federal prisoner # 05711-068, moves for leave to
   proceed in forma pauperis (IFP) in his appeal of the district court’s dismissal
   of his 28 U.S.C. § 2241 petition. The petition claimed that the respondents



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10856      Document: 00515783932          Page: 2   Date Filed: 03/17/2021




                                    No. 20-10856


   violated Banks’s and other petitioners’ constitutional rights by denying or
   interfering with their right to consult with counsel at FMC Carswell in order
   to file “a [Coronavirus Aid, Relief, and Economic Security Act]
   compassionate release motion” after 500 inmates at FMC Carswell tested
   positive for COVID-19. The district court denied the petition for lack of
   jurisdiction, and, upon being subsequently alerted by a purported co-
   petitioner that Banks had not communicated with her about filing the § 2241
   petition, the district court determined in postjudgment orders that Banks
   might have perpetrated a fraud on the court.
          To proceed IFP, Banks must demonstrate both financial eligibility and
   a nonfrivolous issue for appeal. See Fed. R. App. P. 24(a); Carson v. Polley,
   689 F.2d 562, 586 (5th Cir. 1982). We may dismiss a frivolous appeal sua
   sponte. 5th Cir. R. 42.2; see Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
   Cir. 1997). Based on Banks’s submissions and the record, he has not
   demonstrated a nonfrivolous issue for appeal with respect to the district
   court’s determination that it lacked jurisdiction over his § 2241 petition. See
   Sinochem Int’l Co. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007);
   United States v. Gabor, 905 F.2d 76, 78 (5th Cir. 1990). Therefore, his IFP
   motion is DENIED and his appeal is DISMISSED as frivolous.




                                         2